Heydeheeldt, Justice,
delivered the opinion of the Court, with which Murray, Chief Justice, concurred.
This is an appeal from an order of the Superior Court, setting aside the satisfaction of a judgment. In ex parte Kyle, 1 Cal. Rep. 331, this Court decided that an attorney has no lien upon a judgment recovered in favour of his client, as a compensation for his services. To this decision we give our approval; and where the plaintiff enters satisfaction of a judgment, the attorneys have no right to disturb it.
In the case presented by this record, there was no assignment of the judgment, and it is therefore unnecessary to 'consider what^would be the effect of an assignment.
Let the order of the Court below be reversed, and the motion there dismissed with costs.